                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

MALIK JARON WILSON ,

       Plaintiff,

               V.                           : Civ. No. 19-835-RGA

NELSON , et al. ,

               Defendants.

                                  MEMORANDUM ORDER

       At Wilmington , this ~     day of November 2019, having considered Plaintiff's

request for counsel (D .I. 12);

       IT IS ORDERED that Plaintiff's request for counsel (D.I. 12) is DENIED without

prejudice to renew, for the reasons that follow:

       Plaintiff Malik Jaron Wilson , an inmate at the James T. Vaughn Correctional

Center in Smyrna , Delaware , filed this lawsuit pursuant to 42 U.S .C. § 1983. (D .I. 3) .

He appears pro se and was granted permission to proceed in forma pauperis pursuant

to 28 U.S.C. § 1915. (D.I. 5) .

       Plaintiff seeks counsel on the grounds that he cannot afford a lawyer, and he

does not know the law.     (D.I. 12). A prose litigant proceeding in forma pauperis has

no constitutional or statutory right to representation by counsel. 1   See Brightwell v.


1See Mallard v. United States Dist. Court for the S. Dist. of Iowa , 490 U.S. 296 (1989)
(§ 1915(d) (now§ 1915(e)(1)) does not authorize a federal court to require an unwilling
attorney to represent an indigent civil litigant, the operative word in the statute being
"request. ").

                                              1
Lehman , 637 F.3d 187, 192 (3d Cir. 2011) ; Tabron v. Grace , 6 F.3d 147, 153 (3d Cir.

1993).    However, representation by counsel may be appropriate under certain

circumstances, after a finding that a plaintiff's claim has arguable merit in fact and law.

Tabron , 6 F.3d at 155.

         After passing this threshold inquiry, the Court should consider a number of

factors when assessing a request for counsel.         Factors to be considered by a court in

deciding whether to request a lawyer to represent an indigent plaintiff include: (1) the

merits of the plaintiff's claim ; (2) the plaintiff's ability to present his or her case

considering his or her education , meracy, experience , and the restraints placed upon

him or her by incarceration ; (3) the complexity of the legal issues; (4) the degree to

which factual investigation is required and the plaintiff's ability to pursue such

investigation ; (5) the plaintiff's capacity to retain counsel on his or her own behalf; and

(6) the degree to which the case turns on credibility determinations or expert testimony.

See Montgomery v. Pinchak, 294 F.3d 492 , 498-99 (3d Cir. 2002) ; Tabron , 6 F.3d at

155-56. The list is not exhaustive , nor is any one factor determ inative. Tabron , 6 F.3d

at 157.

         Assuming , solely for the purpose of deciding this motion , that Plaintiff's claims

have merit in fact and law, several of the Tabron factors militate against granting his

request for counsel. After reviewing Plaintiff's complaint, the Court concludes that the

case (which involves an allegation of failure to protect against the three Defendants) is

not so factually or legally complex that requesting an attorney to volunteer to represent

Plaintiff is warranted.   In addition , the case is in its early stages and a scheduling and


                                                 2
discovery order has not yet been ordered . Therefore , the Court will deny Plaintiff's

request for counsel without prejudice to renew.




                                             3
